NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-50063

                Plaintiff-Appellee,             D.C. No. 8:09-cr-00243-CJC-1

 v.
                                                MEMORANDUM*
MIGUEL RAMON ANDRADE,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Miguel Ramon Andrade appeals from the district court’s judgment and

challenges one condition of supervised release imposed upon revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Andrade challenges the special condition of supervised release that prohibits



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
him from “possess[ing] or view[ing] any materials such as videos, magazines,

photographs, computer images or that matter that depicts ‘actually sexually explicit

conduct’ involving adults as defined by 18 U.S.C. § 2257(h)(1).” Contrary to

Andrade’s assertion, this condition does not prohibit him from engaging in all

sexual conduct, but rather, appropriately restricts his access to materials depicting

sexually explicit conduct involving adults. See United States v. Ochoa, 932 F.3d
866, 870-71 (9th Cir. 2019). Moreover, in light of the circumstances of this case,

the condition is reasonably related to the protection of the public and Andrade’s

rehabilitation, and the condition involves no greater deprivation of liberty than is

reasonably necessary to achieve the purposes of supervised release. See 18 U.S.C.

§ 3583(d); United States v. Daniels, 541 F.3d 915, 927-28 (9th Cir. 2008).

      AFFIRMED.




                                          2                                    19-50063